          Case 1:21-sc-00395-RMM Document 7 Filed 05/07/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 IN THE MATTER OF THE SEARCH OF
 INFORMATION ASSOCIATED WITH
 TWO ACCOUNTS STORED AT
                                       CASE NO.: 21-SC-395
 PREMISES CONTROLLED BY PARLER,
 LLC PURSUANT TO 18 U.S.C. 2703 FOR
                                       FILED UNDER SEAL
 INVESTIGATION OF VIOLATION OF
 18 U.S.C. §§ 111(a), 231(a), 1512(c),
 1752(a), 40 U.S.C. § 5104(e)

                                              ORDER

       In light of the government’s Motion to Unseal, accordingly, this Court grants the

government’s Motion, and permits the government to disclose any and all papers associated with

this case number in order to provide discovery to opposing counsel in ongoing litigation. This

order does not unseal the entire case file.
                                                              G. Michael Harvey
                                                              2021.05.07 17:54:16
Date: May 7, 2021                                             -04'00'
                                       ___________________________________
                                       THE HONORABLE G. MICHAEL HARVEY
                                       UNITED STATES MAGISTRATE JUDGE
                                       DISTRICT OF COLUMBIA
